Hall, J.
A certiorari does not lie to proceedings before a justice of ■the peace binding over to the Superior Court a-party arrested upon a warrant, either to keep the peace or for his good behavior. While there is no precedent or authority for inserting in such a warrant a direction to the arresting officer to levy upon, and hold the property of the defendant for the payment of costs in case of conviction, and if the officer does so levy and proceed to sell the property, it is without .lawful war■rant or authority ; still, certiorari is not .the proper remedy to restrain this excessive exercise of power. If an affidavit of illegality will not *66lie, a remedy may be bad by the writ of prohibition. Code, §§4749, efr seq., 3209 (a).
J. L. Wimberly & Son ; E. H. Beall; R. F. Watts, for plaintiff im error.
No appearance for defendant.
(a) This case differs from that of Hayden vs. State, 40 Ga„ 476.
Judgment affirmed.